Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 1 of 42 PageID# 73




                                                      3:19cv555
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 2 of 42 PageID# 74
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 3 of 42 PageID# 75
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 4 of 42 PageID# 76
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 5 of 42 PageID# 77
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 6 of 42 PageID# 78
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 7 of 42 PageID# 79
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 8 of 42 PageID# 80
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 9 of 42 PageID# 81
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 10 of 42 PageID# 82
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 11 of 42 PageID# 83
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 12 of 42 PageID# 84
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 13 of 42 PageID# 85
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 14 of 42 PageID# 86
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 15 of 42 PageID# 87
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 16 of 42 PageID# 88
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 17 of 42 PageID# 89
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 18 of 42 PageID# 90
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 19 of 42 PageID# 91
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 20 of 42 PageID# 92
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 21 of 42 PageID# 93
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 22 of 42 PageID# 94
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 23 of 42 PageID# 95
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 24 of 42 PageID# 96
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 25 of 42 PageID# 97
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 26 of 42 PageID# 98
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 27 of 42 PageID# 99
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 28 of 42 PageID# 100
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 29 of 42 PageID# 101
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 30 of 42 PageID# 102
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 31 of 42 PageID# 103
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 32 of 42 PageID# 104
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 33 of 42 PageID# 105
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 34 of 42 PageID# 106
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 35 of 42 PageID# 107
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 36 of 42 PageID# 108
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 37 of 42 PageID# 109
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 38 of 42 PageID# 110
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 39 of 42 PageID# 111
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 40 of 42 PageID# 112
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 41 of 42 PageID# 113
Case 3:19-cv-00555-JAG Document 1 Filed 08/02/19 Page 42 of 42 PageID# 114
